Citation Nr: 1828360	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  12-02 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Gandhi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1991 to July 1995.
This case comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

This matter was previously remanded by the Board in June 2017 to schedule the Veteran for a VA examination and to obtain an addendum opinion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Upon review of the record, the Board finds that the issues must once again be remanded.  The Board sincerely regrets the additional delay caused by this remand, but wishes to assure the Veteran that it is necessary for a full and fair adjudication of his claim.

The Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.   

As noted in the introduction, the matter was previously remanded in June 2017 to obtain records and schedule a VA examination.  While the Veteran did undergo a new VA examination and a new opinion was provided, the Board finds that the remand instructions, as laid out by the previous remand, were not followed.  The examiner was asked to, but did not provide a reasoned opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed psychiatric disorder is proximately due to or caused by a service-connected disability, to include sleep apnea and/or deviated septum; or opine as to whether it is at least as likely as not that any diagnosed psychiatric disorder is aggravated by a service-connected disability, to include sleep apnea and/or deviated septum.  As such, remand is needed in order to ensure compliance with the Board's previous June 2017 remand.  

For cases certified to the Board after August 4, 2014, the diagnosis of a mental disorder must be in accordance with the DSM-V.  38 C.F.R. § 4.125(a); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM-V).  In this matter, the claim was certified to the Board before August 4, 2014; therefore any psychological diagnoses should be made under the DSM-IV.  See September 2012 Form 8.

Accordingly, the case is REMANDED for the following action:

1.  Assist the Veteran in associating with the claims folder updated treatment records.

2.  Schedule the Veteran for a VA examination (with an examiner other than the examiner who conducted the November 2017 examination) to determine the nature and etiology of the Veteran's acquired psychiatric disorder, to include depression, anxiety, and PTSD.

The claims file should be made available to the examiner for review in connection with the examination.  Based on review of the record and examination of the Veteran, the examiner should respond to the following: 

a. Identify all psychiatric disabilities found in accordance with DSM-IV criterion.

b. Specifically state whether or not each criterion for a diagnosis of PTSD under DSM-IV is met.  If a diagnosis of PTSD is not warranted, the examiner should reconcile that finding with the other reports of record, some of which suggest a diagnosis of PTSD.

c. If a diagnosis of PTSD is appropriate, comment upon the link between the current symptomatology and any in-service stressor reported by the Veteran and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) related to the Veteran's active service.

d. With regard to any diagnosed psychiatric disorders of record, other than PTSD, to include anxiety and depressive disorder, provide an opinion whether it is at least as likely as not (50 percent or greater probability) that any of the disorders is related to the Veteran's active service.  The examiner must also consider the Veteran's statements and testimony regarding onset and continuity of symptomatology.

e. Opine as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed psychiatric disorder of record, other than PTSD, to include anxiety and depressive disorder, is proximately due to or caused by a service-connected disability, to include sleep apnea and/or deviated septum.

f. Opine as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed psychiatric disorder, other than PTSD, to include anxiety and depressive disorder, is aggravated by a service-connected disability, to include sleep apnea and/or deviated septum. 

Aggravation means a permanent worsening of the disorder beyond the natural progress of the disorder.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.

The examiner must provide the rationale for all proffered opinions.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The AOJ should also undertake any other development it determines to be warranted.

4.  Thereafter, the AOJ must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Then, the AOJ should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




